Citation Nr: 1618895	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-44 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residual abdominal adhesions, status postoperative gallbladder surgery.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to March 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of abdominal adhesions, status post cholecystectomy.  


CONCLUSION OF LAW

Service connection is warranted for residual abdominal adhesions, status postoperative gallbladder surgery.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

 Given the favorable disposition of the claim of service connection for adhesions, which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the VCAA.  The favorable disposition regarding the service connection claim in the decision below has resulted in a full grant of the benefits. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Adhesions are not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran asserts that she has painful abdominal adhesions from service-connected cholecystectomy.  At the Board hearing, the Veteran testified that she was diagnosed with adhesions.  

The Veteran had a VA examination in February 2010.  The examiner noted that the Veteran began having problems with abdominal pain in 1979.  The examiner noted that the claims file showed complaints of abdominal pain in the 1970's and 1980's and possible biliary colic.  The Veteran eventually underwent surgical repair.  The examiner noted that service medical records seemed to authenticate the Veteran's need for gallbladder surgery, which occurred while she was in the military.  The examiner noted that the operation notes from Fort Ord are not in the claims file; however, there are references to gallbladder surgery following the procedure.  The examiner opined that the Veteran's gallbladder surgery is related to her time in the military.   

An August 2012 VA examination reflects that the Veteran was diagnosed with peptic ulcer disease versus gallbladder in May 1983 and subsequently underwent surgery.  The examiner noted that the Veteran had a computerized tomography (CT) of the abdomen and pelvis in June 2010, which did not note adhesions.  The examiner also stated that the Veteran's symptoms were not typical of adhesions and that surgery had evaluated the Veteran and diagnosed her abdominal pain as musculoskeletal pain.

A VA pre-endoscopy evaluation dated in April 2015 includes a notation regarding a 2012 retrograde urethrogram/ultrasound that notes a reason for the study was "abdominal pain" and including a clinical history of status post cholecystectomy with adhesions known previously and increasing right upper quadrant pain and generalized abdominal pain on and off.  In July 2015 the problem list of the Veteran's medical issues included generalized abdominal pain.

The Veteran has also submitted internet information from the National Institutes of Diabetes and Digestive and Kidney Diseases on abdominal adhesions indicating that abdominal adhesions cannot be detected by tests or seen through imaging techniques such as x-rays or ultrasound.  The article notes further that most abdominal adhesions are found during surgery performed to examine the abdomen.  However, abdominal x-rays, a lower GI series and CT scans were noted to be able to diagnose intestinal obstructions.

The Board finds that the Veteran has a current diagnosis of adhesions, status post cholecystectomy.  Accordingly, service connection for residual adhesions of gallbladder surgery is warranted.  


ORDER

Service connection for residual abdominal adhesions, status postoperative gallbladder surgery is granted.  


REMAND

The Veteran asserts that diabetes mellitus is either caused or aggravated by her service-connected gallbladder disability.  At the hearing, the Veteran submitted a journal article regarding the presence of gallstones or kidney stones and the risk of diabetes.

The Veteran had a VA examination in December 2015.  The examiner opined that diabetes mellitus is not related to service-connected cholecystectomy.  The examiner noted that available evidence supports a possible underlying cause that contributes to both conditions, but not that having a cholecystectomy will put one at risk for developing diabetes.  The examiner concluded that it is less likely than not that the Veteran's diabetes mellitus was proximately due to, or the result of, the service-connected cholecystectomy.  In a later December 2015 addendum, the examiner explained further that even if the Veteran had gestational diabetes in service, the reviewed medical literature did not show there was a causative relationship between that disease and diabetes mellitus but rather both were caused by common inherited genetic traits. 

The Board finds that the December 2015 VA examination is inadequate to decide the claim.  The examiner did not discuss whether diabetes mellitus is aggravated (permanently worsened by) by service-connected cholecystectomy.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a remand is necessary for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the December 2015 VA examination to determine the etiology of the Veteran's diabetes mellitus.  The electronic claims files (VBMS and Virtual VA) must be made available to and reviewed by the examiner, and a notation to this effect must be in the examination report.  The examiner should address the following:

a.  whether it is at least as likely as not that current diabetes mellitus is (1) proximately due to service-connected status post cholecystectomy or (2) aggravated (permanently worsened) by the Veteran's service-connected status post cholecystectomy. 

The examiner should discuss the article from the American Journal of Epidemiology, which was submitted by the Veteran in March 2016.  

The VA examiner should give a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


